DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
SPECIES ELECTION I (“compound (a)”)
Claim(s) 1-20 is/are generic to the following disclosed patentably distinct species of “compound (a)” (component “(I)” in claim 1):
i) alkyl ketones and cyclic ketones;
ii) compounds of structure (A); or
iii) branched or unbranched, straight chain or cyclic, saturated or unsaturated, carboxylic acids (or esters thereof).
	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, e.g., distinct, non-overlapping chemical structures, and as recognized by their different CPC classifications (see below). As non-limiting examples, species i) is disclosed to include geranyl acetone having the formula:

    PNG
    media_image1.png
    58
    205
    media_image1.png
    Greyscale
.
Species ii) is disclosed to include the following compound:

    PNG
    media_image2.png
    185
    223
    media_image2.png
    Greyscale

Finally, species iii) is disclosed to include the following compound:

    PNG
    media_image3.png
    109
    93
    media_image3.png
    Greyscale

Clearly, these species are completely different, having no common, overlapping structural features. In addition, these species are not obvious variants of each other based on the current record.
	NOTE: Regardless of Applicant’s election of species i), ii), or iii), Applicant is further required to elect a single, disclosed compound of that elected species for initial search and examination.  For example, if Applicant elects i), alkyl ketones and cyclic ketones, Applicant is required to elect a single, disclosed alkyl or cyclic ketone, e.g., geranyl acetone (as disclosed in [0018]).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, based on their distinct groupings of distinct chemical structures, recognized by their CPC classification, see below. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. For example, the claimed distinct species of “compound (a)” compounds include those classified in A01N43/16 (directed to compounds with six membered rings with oxygen as a ring hetero atom, for example delta-dodecalactone, see claim 2). 
    PNG
    media_image4.png
    135
    301
    media_image4.png
    Greyscale

The claimed compound (a) compounds also include other cyclic hetero rings (5 membered ring system) such as dodecalactone 
    PNG
    media_image5.png
    102
    450
    media_image5.png
    Greyscale
, (claim 2) 

which is classified in A01N 43/08. The differing CPC classification establishes their separate status in the art as independent/distinct groups of species.

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; See above reasons, CPC classification. The claimed groups, while all recognized as “compound (a)” have a separate status in the art (divergent subject matter) recognized by the structural differences noted above, 6 membered rings with oxygen as heteroatoms,  vs. 5 membered hetero rings with oxygen as the heteroatom.

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), See above reasons regarding different CPC classifications and separate status in the art due to recognized divergent subject matter.

The separate status in the art and different fields of search will result in differing prior art applicable to the disparate species of “compound (a)” now being claimed. A single generic search is not possible for the disparate genus and species currently claimed for the “compound (a)” aspect of the claims. Prior art applicable to geranyl acetone will not be applicable to lactic acid. Additionally, with a claimed combination of compound a and a sensate, prior art applicable to the combination of gamma-dodecalactone and menthol, will not be applicable to the combination of dodecalactone and FEMA 4809, thus requiring different search strategies. 


SPECIES ELECTION II (Sensate Compound)
Claim(s) 1-20 is/are generic to the following disclosed patentably distinct species of “sensate compound” (component “(II)” in claim 1):
The plethora of distinct species recited in, for example, Claim 5 and the Specification at [0027].
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, e.g., distinct, non-overlapping chemical structures, and as recognized by their different CPC classifications (see below). As non-limiting examples, the following patentably distinct, non-overlapping species are disclosed as “sensate compounds”:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Clearly, these species are completely different, having no common, overlapping structural features that would allow for them to all be searched together. In addition, these species are not obvious variants of each other based on the current record. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, based on their distinct groupings of distinct chemical structures, recognized by their CPC classification, see below. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. For example, the distinct species include those sensate compounds, such as A01N 31/06 (directed to biocides/pest repellants with Oxygen or sulfur directly attached to a cycloaliphatic ring system, for example menthol). 
    PNG
    media_image7.png
    269
    164
    media_image7.png
    Greyscale
This is in contrast to A01N37/18 (directed to biocides/pest repellants containing the group —CO—N<, e.g. carboxylic acid amides or imides; Thio analogues thereof, such as FEMA 4809, 
    PNG
    media_image8.png
    270
    504
    media_image8.png
    Greyscale
claim 14 on page 127 of the claims).  The differing CPC classification establishes their separate status in the art as independent/distinct groups of species.

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; See above reasons, CPC classification. The claimed groups, while all recognized as sensate compounds have a separate status in the art (divergent subject matter) recognized by the structural differences noted above, cycloaliphatic rings with oxygen or sulfur attached, v. carboxylic acid amides or imides, etc.

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), See above reasons regarding different CPC classifications and separate status in the art due to recognized divergent subject matter.

The separate status in the art and different fields of search will result in differing prior art applicable to the disparate species of sensate compounds now being claimed. A single generic search is not possible for the disparate genus and species currently claimed for the sensate compound aspect of the claims. Prior art applicable to menthol will not be applicable to FEMA 4809. Additionally, with a claimed combination of compound a and a sensate, prior art applicable to the combination of gamma-dodecalactone and menthol, will not be applicable to the combination of dodecalactone and FEMA 4809, thus requiring different search strategies.

	To summarize the above Election of Species of Requirements, Applicants are required to elect both a single, disclosed species of “compound (a)” and a single, disclosed species of “sensate compound” for initial search and examination.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629   

/James D. Anderson/Primary Examiner, Art Unit 1629